office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 -------------- scaf-100537-04 uilc date date to associate area_counsel long island small_business self-employed from chief branch office of associate chief_counsel passthroughs special industries subject withholding credits this significant service_center advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues whether and how withholding credits under sec_31 of the internal_revenue_code for income paid_by employers or other parties payors to trusts estates partnerships or s_corporations passthrough entities may be allowed to beneficiaries of a_trust or estate partners in a partnership or shareholders in a s_corporation individuals on the individuals’ federal_income_tax returns conclusions the recipient of the income subject_to_withholding as defined in sec_31 is the person entitled to the credit payments made to a passthrough_entity in its capacity as a separate legal entity are not wages and are not subject_to income_tax_withholding however we understand that instead of making wage payments directly to an individual performing services as an employee employers sometimes make the payments to a passthrough_entity subjecting the payments to income_tax_withholding in the same manner as if the payments were made directly to the employee if an individual is the recipient then the individual may claim the credit even if the income was in fact paid to scaf-100537-04 the passthrough_entity current internal_revenue_service procedures do not offer a method for ensuring that the credit is allocated to the account of the correct taxpayer therefore payors individuals and passthrough entities may have to file amended returns including forms w-2 or to receive proper treatment if they did not initially file consistent with the proper determination of the recipient those offices with jurisdiction over relevant forms and procedures including the internal_revenue_manual should consider any changes necessary to avoid duplicative filings and ensure proper reporting we will be happy to provide any necessary assistance to those offices on the revision of forms and procedures dealing with issues under our jurisdiction facts payors have made payments of amounts subject_to_withholding to passthrough entities and withheld amounts from those payments pursuant to sec_3402 we assume for purposes of this advice that the payments made to the passthrough entities should have been paid directly to an individual as remuneration for services performed by the individual as an employee of the payor employer passthrough entities and individuals have filed returns with the sec_31 withholding credit included on the individuals’ form sec_1040 u s individual_income_tax_return rather than on the federal_income_tax returns of the passthrough entities some passthrough entities and individuals have attached additional forms or statements purporting to allocate the credit to the individuals as the forms w-2 wage and tax statement filed by payors were directed to the passthrough entities this results in a mismatch in the accounts of the passthrough entities processed by the internal_revenue_service as bmf accounts and individuals imf accounts law and analysis withholding sec_31 of the code provides that in general the amount withheld as tax under chapter collection of income_tax at source on wages shall be allowed to the recipient of the income as a credit against the tax imposed by subtitle a income taxes and the amount so withheld during any calendar_year shall be allowed as a credit for the taxable_year beginning in such calendar_year sec_1_31-1 of the income_tax regulations provides that the tax deducted and withheld at the source upon wages under chapter is allowable as a credit against the tax imposed by subtitle a upon the recipient of the income if the tax has actually been withheld at the source credit or refund shall be made even though such tax has not been paid over to the government by the employer for the purpose of the credit the recipient of the income is the person subject_to tax imposed under subtitle a upon the wages from which the tax was withheld for instance if a husband and wife domiciled in a state recognized as a community_property_state for federal_income_tax purposes make separate returns each reporting for income_tax purposes one-half of the wages received by the husband each spouse is entitled to one-half of the credit allowable for the tax withheld at source with respect to such wages scaf-100537-04 sec_3402 provides in general that except as otherwise provided in sec_3402 every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3402 also requires withholding for certain payments other than wages in some circumstances including supplemental unemployment_compensation annuities and sick_pay under sec_3402 gambling winnings under sec_3402 and taxable payments of indian casino profits under sec_3402 trusts_and_estates estates and trusts are taxpayers which under sec_641 are generally subject_to income_tax under sec_1 estates and trusts may receive an income_tax deduction for their distributable_net_income dni as defined in sec_643 to the extent it is distributed to their beneficiaries the dni distributed is generally taxable on the beneficiaries’ own federal_income_tax returns certain trusts which must currently distribute all of their income simple trusts use sec_651 and sec_652 to determine what amounts of income whether actually distributed or not are taxed at the trust level and what amounts are taxable to the beneficiaries most other trusts complex trusts as well as estates use sec_661 and sec_662 to allocate these amounts credits arising from the activities of an estate_or_trust are generally allowable at the estate_or_trust level unless the provisions of a particular credit allocate some or all of that credit to the beneficiaries see for example sec_29 the nonconventional_source_fuels credit or sec_42 the low-income_housing_credit however sec_31 does not allocate any portion of the credit to estate_or_trust beneficiaries and therefore the credit usually will not be available to beneficiaries with two major exceptions provided below first sec_671 provides that where it is specified in subpart e grantors and others treated as substantial owners that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter normal taxes and surtaxes in computing taxable_income or credits against the tax of an individual the grantor or another person shall be treated as the owner of any portion of a_trust common powers that may result in the grantor or another person being treated as the owner of a portion or all of a_trust include the grantor’s power_to_revoke the trust sec_676 or the power of a person other than the grantor to withdraw the trust property sec_678 if the sec_31 credit is allocable to a_trust or portion of a_trust treated as owned by the grantor or another person under subpart e then the credit should generally appear on that person’s form_1040 second sec_691 provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent s death or a prior period including the amount of all scaf-100537-04 items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent s estate of such right if a person other than the estate of a decedent has the right to receive amounts of ird by reason of the decedent’s death under sec_691 from which withholding has taken place or has acquired that right by bequest devise or inheritance after a distribution by the estate under sec_691 then that person would be the recipient of the income and would be entitled to any sec_31 credit associated with that income in the case where a person other than the estate has the right to receive amounts of ird the ird and credit should never appear on the estate’s form_1041 u s income_tax return for estates and trusts all amounts earned but unpaid at an employee’s death received by an estate or beneficiary of a deceased employee should be reported on forms and as nonemployee compensation rather than in box of form_w-2 see revrul_86_109 1986_2_cb_196 thus amounts earned but unpaid prior to the employee’s death should not have been subjected to income_tax_withholding in the first place instead the employer should have issued a form_1099 to the beneficiary in addition reporting on form_w-2 of the medicare wages and social_security wages related to a payment after death is required if the payment is made in the same calendar_year as the death of the employee if the payments are made in the same calendar_year as the death of the employee the payments are generally subject_to federal_insurance_contributions_act fica_taxes and should also be reported in box social_security wages box social_security_tax withheld box medicare wages box medicare_tax withheld on form_w-2 issued in the name of the employee and with the social_security_number of the employee nothing should be reflected in box or box of form_w-2 with respect to a payment of compensation made after death it is reported on form_1099 as noted above if the payment is made after the calendar_year of the death of the employee the payment is not subject_to fica_taxes and the payment should not be reported as social_security wages or medicare wages on the employee’s final form_w-2 see sec_3121 of the internal_revenue_code forms w-2 should be issued to employees not estates if a payor has indicated the estate rather than the beneficiary as the recipient on form_w-2 the estate or the beneficiary should request that the payor issue a corrected form_w-2 with appropriate reporting in the name of the employee with the employee’s social_security_number any scaf-100537-04 forms w-2 issued in the name of estates should be corrected by reflecting zero entries in each box and new forms w-2 should be issued to the employees of the compensation erroneously reported on the estate’s form_w-2 sec_643 provides rules for allocating between an estate_or_trust and its beneficiaries any credit under sec_31 for amounts subject_to backup withholding under sec_3406 sec_643 provides that certain estimated_tax payments made by a_trust or estate may be treated as paid_by its beneficiaries this allocation is made by filing form 1041-t allocation of estimated_tax payments to beneficiaries neither sec_643 nor sec_643 is relevant to the treatment of the withholding credit under sec_31 and neither form 1041-t nor any other form or schedule can be used to allocate this credit except as described elsewhere in this memorandum partnerships sec_702 provides that in determining a partner’s income_tax each partner shall take into account separately that partner’s distributive_share of the partnership’s items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided in chapter be determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect assuming that the payments are for services performed by the partners as employees of the payor employer the partners are the recipients or the income for sec_31 purposes and the withholding credit should appear on the partners’ form sec_1040 not on the partnership’s form_1065 u s return of partnership income in accordance with the partners’ distributive_share of that credit as determined under sec_702 and sec_704 and the regulations thereunder forms w-2 should be issued to employees not partnerships if a payor has indicated the partnership as recipient on form_w-2 then the partnership or the partner should request that payor issue a corrected form_w-2 to the partnership reflecting zero entries in each box and a new form_w-2 should be issued to the employee partner in the name of the employee with the employee’s social_security_number reporting the payments erroneously reported on the partnership’s form_w-2 scaf-100537-04 additionally the parties would have to file amended returns to allocate the credit to the proper recipient s_corporations sec_1366 provides that in general in determining the tax under chapter of a shareholder of an s_corporation for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends or for the final taxable_year of a shareholder who dies or of a_trust or estate which terminates before the end of the corporation’s taxable_year there shall be taken into account the shareholder’s pro_rata share of the corporation’s items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder s_corporation shareholders as sec_31 recipients should be treated in a manner similar to partners as described above the withholding credit should not appear on the s corporation’s form_1120s u s income_tax return for an s_corporation similar corrective filings may be necessary if the corporation was treated as recipient by a payor this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call brad poston at -------------------- if you have any further questions
